Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 1/11/21.
	In the amendment filed 1/11/21, claims 52 (second occurrence), 53-54 were improperly numbered.  These claim numbers should have been numbered 53-55, respectively.  The examiner respectfully requests that the applicant submit the correct claim numbers in their next response.  For purposes of this office action, these claim numbers are treated as 53-55, respectively.
	Claims 49, 52-55, 58-61, and 64-66 are pending.
Information Disclosure Statement
	The IDS(s) filed 12/14/20 and 1/25/21 have been considered by the examiner.
Specification
The abstract of the disclosure is objected to because in line 5, the phrase “to determine a determine” is grammatically incorrect.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 49, 52-55, 58-61, and 64-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In each of the independent claims 49, 55, and 61, the limitation “respectively” within the larger limitations “each precoding matrix index in the first index set and the second index set has a value that is less than a quantity of precoding matrices comprised in the first precoding matrix set and the third precoding matrix set, respectively” (emphasis added) renders the larger limitations confusing since the term “respectively” can have multiple inconsistent meanings.  
As a first example, it could mean that the values in the “second index set” (e.g. values 8 to 15 in Table 5 of applicant’s specification) are less than the quantity of precoding matrices in the “third precoding matric set” (e.g., 8 precoding matrices in the second row shown in Table 5 of applicant’s specification) which would then raise the issue of new matter since Table 5 does not provide such support.  
Alternatively, as a second example, it could mean that the values in the “second index set” (e.g. values 8 to 15 in Table 5 of applicant’s specification) are less than the combined quantity of precoding matrices included in the “first” and “third” precoding 
A clarification is requested.
The remaining dependent claims fall in view of their dependence from their respective parent independent claims.
	For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to be consistent with Table 5 in the applicant’s specification and therefore, still read on the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49, 55, and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/023586, (“Huawei”).
For purposes of this rejection, the 105 pages of the pdf Huawei reference submitted by the applicant are referenced in this rejection.  Each page number corresponds to a page in the pdf document which includes an English translation that is relied upon in this rejection.
Regarding independent claim 49, Huawei teaches the claimed limitations “A method for transmitting signal, wherein the method comprising: 
receiving, by a terminal device (Fig. 6 and abstract on page 65), downlink control information (DCI) from a base station (page 68, right column, “And transmitting, to the terminal, downlink control information DCI”), the DCI includes a precoding matrix index (see table 2 on pages 6 and 69, e.g., index 0), the precoding matrix index belongs to a first index set (table 2, index 0-7), wherein the precoding matrix index is used to determine a precoding matrix for transmitting data by the terminal device (abstract, page 65), each index in the first index set corresponds to a precoding matrix in a first precoding matrix set (table 2, precoding matrices on top row corresponding to an index, respectively), a second precoding matrix set comprises a codebook (table 2, “second precoding matrix set” reads on all precoding matrices shown in table 2), the second precoding matrix set comprises the first precoding matrix set and a third precoding matrix set that is different from the first precoding matrix set (the “third precoding matrix set” reads on the second row of precoding matrices shown in Table 2), each index in a second index set corresponds to a precoding matrix in the third precoding matrix set (the “second index set” reads on index numbers 8-15 in Table 2), each of     the first precoding matrix and the third precoding matrix set is a proper subset of the second precoding matrix set (the top and second rows of precoding matrices are a proper subset of the subset including all of the precoding matrices shown in table 2), and each precoding matrix index in the first index set and the second index set has a value (table 2, each of index values 0-7 and 8-15) that is less than a quantity (16 precoding matrices in the top and second rows of table 2) of precoding matrices comprised in the first precoding matrix set and the third precoding matrix set, respectively; (e.g., index values 0-7 are less than 16 …. index values 8-15 are less than 16); and 
transmitting, by the terminal device, the data according to the precoding matrix index” (abstract, page 65).
Regarding independent claims 55 and 61, these independent claims are corresponding apparatus and base station method claims of the method claim 49 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 49 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 55, see Fig. 6 for a “receiver” (receiving unit 610) and a “transmitter” (transmitting unit 630).
Regarding further independent claim 61, see the Abstract on page 65 for the steps of “determining” (“selecting one precoding matrix set from multiple codebooks”), “transmitting” (“notifying the terminal of the selected precoding matrix set”), and “receiving” (“allowing for the terminal to perform an uplink precoding on the basis of the multiple precoding matrixes”; see also page 67, “And a sending unit, configured to send the pre-coded data to the base station”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-53, 58-59, and 64-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Chakraborty et al., Pub. No. US 2018/0063693, (“Chakraborty”).
Regarding claims 52, 58, and 64, Huawei further teaches the limitations “receiving, by the terminal device, information of the first precoding matrix set from the base station, wherein the information of the first precoding matrix set indicates the first precoding matrix set” (page 68, right column, “And transmitting, to the terminal, downlink control information … indicate the selected precoding matrix set”) but does not teach receiving this indication “before the receiving, by a terminal device, DCI from 
Chakraborty teaches that an eNB configures a UE via RRC signaling for specific precoding matrix sets, see paragraph no. 0077.  The use of RRC signaling is separate from DCI signaling by the eNB.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei by incorporating the teachings of Chakraborty to use separate signaling schemes, e.g., RRC versus DCI, to enable the base station to reduce the signaling overhead associated with DCI signaling and to take advantage of the reliability and robustness that RRC signaling offers.
Regarding claims 53, 59, and 65, Huawei does not teach but Chakraborty teaches “wherein information of the first precoding matrix set is included in a higher layer signaling message sent by the base station” (paragraph no. 0077, supra).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Huawei and Chakraborty by incorporating the additional teachings of Chakraborty to use separate signaling schemes, e.g., RRC versus DCI, to enable the base station to reduce the signaling overhead associated with DCI signaling and to take advantage of the reliability and robustness that RRC signaling offers.
Claims 54, 60, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of the 3GPP document, R1-1701792, entitled “Codebook based UL transmission” by ZTE et al., (“ZTE”) or Faxer et al., Pub. No. US 2020/0336182, (“Faxer”).
Regarding claims 54, 60, and 66, Huawei does not teach but ZTE teaches “wherein the first precoding matrix set is determined according to coherent information of transmit antenna ports of the terminal device” (see page 2, Option 3 description which discloses that a UL codebook generated by a base station can be based on the UE reporting various antenna configurations such as antenna topology, polarization configuration, etc.; the various antenna configurations read on the limitation “coherent information”).  Alternatively, Faxer teaches determining a precoder matrix that combines antenna ports corresponding to separate antenna panels onto the same layers [coherent multi-panel transmission], see paragraph nos. 0145, 0146.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei by incorporating the teachings of ZTE or Faxer to enable the base station to achieve more efficient codebook configuration, as suggested by ZTE on page 2.
Response to Arguments
The specification objections and the 112 rejections have been withdrawn in view of applicant’s amendments and/or arguments.  In particular, the 112 rejections related 
Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive.
Applicant argues, re independent claim 49, that the other subsets (8-15) and (16-23) of Huawei do not have similar properties and “Therefore, Huawei has not been shown to disclose another precoding matrix set (i.e., the "third precoding matrix set" recited in amended claim 49) that is also part of the second precoding matrix set and for which every corresponding index is also less than the quantity of precoding matrices in this another precoding matrix set” (see page 9 of applicant’s amendment).  
It appears that this argument is consistent with the first example given in the 112(b) rejection above.  However, given the 112(b) problems as noted above, this argument is not persuasive since the claim language can be interpreted to still on Table 2 of Huawei for the detailed reasons given above.  In addition, applicant’s argument that the other subsets (8-15) and (16-23) of Huawei do not have similar properties is not readily understood and therefore, not persuasive since applicant has not provided any details and/or evidentiary support on why the other subsets (8-15) and (16-23) of Huawei does not “have similar properties.”  Moreover, this argument is also not persuasive since it has no relevance to the claim language as recited in claim 49.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414